Decided May 12, 1908.
On Petition for Rehearing.
[95 Pac. 499.]
Opinion by
Mr. Justice Eakin.
Counsel for defendant insists that the force of the language quoted in the opinion from the testimony of witness Knight, relating to the agreement to receive wheat stored in other warehouses than defendant’s, is explained away by the redirect examination; but we do not so consider it. In the testimony quoted the witness is referring to the time of the signing of the contract, and at that time, although he knew some óf the wheát was so stored, he did not know whose wheat it was, and thought Smith did not know. Smith testifies that at the first conversation with Knight it was understood that part of the wheat was in other warehouses than defendant’s.
We believe the testimony justifies the conclusion reached, and the petition is denied.
Reversed: Rehearing Denied.